SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 30, 2012 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction(Commission file number)(I.R.S. Employer of incorporation) Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (d) On January 30, 2012, the Board of Directors of Principal Financial Group, Inc. (the “Company”) elected Luca Maestri as a new director of the Company and of Principal Life Insurance Company, effective February 1, 2012. There is no arrangement or understanding between Mr. Maestri and any other person pursuant to which Mr. Maestri was selected as a director. Mr. Maestri has no material interest in any prior, existing or proposed transaction or series of transactions with the Company or its management. Effective with his election, Mr. Maestri is a member of the Audit and Finance Committees of the Board of Directors. Mr. Maestri’s compensation as a non-employee director will be consistent with that provided to all Company non-employee directors, as described in the Company’s most recent proxy statement filed with the Securities and Exchange Commission. Pursuant to the established compensation program for non-employee directors, Mr. Maestri received a pro-rated grant of 1,197 shares of Company restricted stock units, determined based upon the effective date of his election. A press release announcing Mr. Maestri’s election is included herewith as Exhibit 99. Item 9.01 Financial Statements and Exhibits 99 Press Release Concerning Election of Luca Maestri, dated February 1, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ Joyce N. Hoffman Name: Joyce N. Hoffman Title:Senior Vice President and Corporate Secretary Date: February 2, 2012 Page 3 EXHIBIT 99 Release: Feb. 1, 2012 Contact:
